Case 2:21-cv-01226-KSH-CLW Document 4 Filed 02/03/21 Page 1 of 1 PagelD: 42

RETURN OF SERVICE

 

UNITED STATES DISTRICT COURT
District of

Case Number: HO-13925

Plaintiff:
United States Securities and Exchange Commission

vs.

Defendant:
Vuuzle Media Corp.

For:

U.S. Securities and Exchange Commission
100 F St NE

Washington, DC 20549

Received by Cavalier CPS to be served on Richard Marchitto, 77 Fallen Timbers Trail, Rockaway, NJ 07866.

|, Michael Phelan, do hereby affirm that on the 31st day of January, 2021 at 12:55 pm, I:

Served Summons & Complaint to Brianna Marchitto as co-resident/daughter of Richard Marchitto at 77 Fallen Timbers
Trail, Rockaway, NJ 07866, being of suitable age and discretion to accept service in the absence of Richard Marchitto.

Upon information and belief, 77 Fallen Timbers Trail, Rockaway, NJ 07866 is the usual place of abode of Richard
Marchitto.

     

| am a natural person over the age of eighteen and am nwt 2 party to or otherwise interested in the subject matter in

controversy. | am a private process server authorized to serve this process in accordance with relevant law. Under penalty of
perjury, | declare that the foregoing is true and correct.

  

Nebel Re | | | mee;

Michael Phelan
Cavalier CPS

823-C S King Street
Leesburg, VA 20175
(703) 431-7085

Our Job Serial Number: CAV-2021000602 -
Ref: 21-ENF-008

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1t

UAT AOA
